JS 44 (Rev. 06/17)
                                          Case 2:21-cv-01335 Document
                                                         CIVIL COVER1 SHEET
                                                                       Filed 03/19/21 Page 1 of 8
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
JOANNE CORRIDONI and JOHN CORRIDONI
264 Butler Street                                                                                             County of Residence of First Listed Defendant North Carolina
Pittston, Pa 18640                                                                                                               (IN U.S. PLAINTIFF CASES ONLY)
County of Residence of First Listed Plaintiff (EXCEPT IN U.S. PLAINTIFF CASES)                                NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT
                                                                                                                      OF LAND INVOLVED.
Luzerne
Attorneys (Firm Name, Address, and Telephone Number)                                                          Attorneys
Michael A. Lombardo, III, Esquire                                                                             DAVID S. COHEN, ESQUIRE
HOURIGAN, KLUGER & QUINN, P.C.                                                                                CAPRI R. STEVENS, ESQUIRE
600 Third Avenue                                                                                              MINTZER, SAROWITZ, ZERIS, LEDVA & MEYERS, LLP
Kingston, PA 18704-5815                                                                                       Centre Square, West Tower
(570) 825-1745                                                                                                1500 Market Street, Suite 4100
                                                                                                              Philadelphia, PA 19102       (215) 735-7200

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                   and One Box for Defendant)
0 1 U.S. Government                   0 3 Federal Question                                                                          PTF DEF                                             P TF D E F
          Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State            X1    0 1 Incorporated or Principal Place         04       04
                                                                                                                                                    of Business In This State

0 2 U.S. Government                   X 4 Diversity                                                 Citizen of Another State           02    0 2 Incorporated and Principal Place           05       X5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                    Citizen or Subject of a            03    0 3 Foreign Nation                                 0 6 0 6
                                                                                                       Foreign Country

IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                                FORFEITURE/PENALTY                  BANK RUPTCY                           OTHER STATUTES
 0 110 Insurance                                                                                     0 625 Drug Related Seizure     0 422 Appeal 28 USC 158                   0 375 False Claims Act
                                      PERSONAL INJURY                   PERSONAL INJURY
 0 120 Marine                                                                                           of Property 21 USC 881      0 423 Withdrawal                          0 376 Qui Tam (31 USC
                                     0 310 Airplane                 0 365 Personal Injury -
 0 130 Miller Act                                                                                       0 690 Other                       28 USC 157                                      3729(a))
                                     0 315 Airplane Product                 Product Liability
 0 140 Negotiable Instrument                Liability               0 367 Health Care/                                                                                    0 400 State Reapportionment
 0 150 Recovery of Overpayment                                                                                                         PROPERTY RIGHTS                    0 410 Antitrust
                                     0 320 Assault, Libel &                Pharmaceutical
        & Enforcement of Judgment                                                                                                   0 820 Copyrights                      0 430 Banks and Banking
                                     Slander                                Personal Injury
 0 151 Medicare Act                                                                                                                 0 830 Patent                          0 450 Commerce
                                     0 330 Federal Employers’              Product Liability
   0 152 Recovery of Defaulted                                                                                                      0 835 Patent - Abbreviated            0 460 Deportation
                                            Liability               0 368 Asbestos Personal
          Student Loans                                                                                                                    New Drug Application           0 470 Racketeer Influenced and
                                     0 340 Marine                           Injury Product
      (Excludes Veterans)                                                                                                           0 840 Trademark                             Corrupt Organizations
                                     0 345 Marine Product                   Liability
 0 153 Recovery of Overpayment                                                                                 LABOR                   SOCIAL    SECURITY                 0 480 Consumer Credit
                                            Liability                PERSONAL PROPERTY
       of Veteran’s Benefits                                                                       0 710 Fair Labor Standards       0 861 HIA (1395ff)                    0 490 Cable/Sat TV
 0 160 Stockholders’ Suits           0 350 Motor Vehicle            0 370 Other Fraud
                                                                                                          Act                       0 862 Black Lung (923)                0 850 Securities/Commodities/
                                     0 355 Motor Vehicle            0 371 Truth in Lending
 0 190 Other Contract                                                                                 0 720 Labor/Management        0 863 DIWC/DIWW (405(g))                    Exchange
                                            Product Liability       0 380 Other Personal
 0 195 Contract Product Liability                                                                              Relations            0 864 SSID Title XVI                  0 890 Other Statutory Actions
                                     X 360 Other Personal                  Property Damage
 0 196 Franchise                                                                                       0 740 Railway Labor Act      0 865 RSI (405(g))                    0 891 Agricultural Acts
                                            Injury                  0 385 Property Damage
                                                                                                       0 751 Family and Medical                                           0 893 Environmental Matters
                                     0 362 Personal Injury -              Product Liability
                                                                                                               Leave Act                                                  0 895 Freedom of Information
                                             Medical Malpractice
       REAL PROPERTY                       CIVIL RIGHTS             PRISONER PETITIONS 0 790 Other Labor Litigation                    FEDERAL TAX SUITS                        Act
 0 210 Land Condemnation             0 440 Other Civil Rights           Habeas Corpus:             0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff         0 896 Arbitration
 0 220 Foreclosure                   0 441 Voting                   0 463 Alien Detainee                                                     or Defendant)
                                                                                                         Income Security Act                                              0 899 Administrative Procedure
                                     0 442 Employment                 0 510 Motions to Vacate                                       0 871 IRS—Third Party
 0 230 Rent Lease & Ejectment                                                                                                                                                  Act/Review or Appeal of
                                     0 443 Housing/                            Sentence                                                    26 USC 7609                         Agency Decision
 0 240 Torts to Land
 0 245 Tort Product Liability               Accommodations          0 530 General                                                                                            0 950 Constitutionality of
 0 290 All Other Real Property       0 445 Amer. w/Disabilities -   0 535 Death Penalty                   IMM IGRATION                                                             State Statutes
                                              Employment               Other:                      0 462 Naturalization Application
                                     0 446 Amer. w/Disabilities -   0 540 Mandamus & Other         0 465 Other Immigration
                                             Other                  0 550 Civil Rights                   Actions
                                      0 448 Education               0 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                           ConditionsofConfinement

V. ORIGIN (Place an “X” in One Box Only)
                         X 2 Removed from                0 3 Remanded from                     0 4 Reinstated or         0 5 Transferred from        0 6 Multidistrict                0
 0 1 Original                                                                                                                                                                         8 Multidistrict
        Proceeding               State Court                       Appellate Court                 Reopened                     Another District           Litigation -                Litigation -
                                                                                                                                (specify)                  Transfer                    Direct File

                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): 28 USC sec 1332 (a)(1) and 1441 (A)

VI. CAUSE OF ACTION                      Brief description of cause: Plaintiff alleges injury caused by a slip and fall on ice.

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS ACTION                              DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:          X Yes 0No

VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                        JUDGE                                                                   DOCKET NUMBER
DATE: 3/19/2021                    SIGNATURE OF ATTORNEY OF RECORD                  DAVID S.COHEN, ESQ
FOR OFFICE USE ONLY
   RECEIPT #                     AMOUNT                                     APPLYING IFP                                       JUDGE                       MAG. JUDGE
           Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 2 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOANNE CORRIDONI and JOHN                      CIVIL ACTION
CORRIDONI, wife and husband
                                               NO.
                    vs.

LOWE'S HOME CENTERS, LLC


                                NOTICE OF REMOVAL

TO:    CLERK OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
       DISTRICT OF PENNSYLVANIA:

       Defendant, LOWE'S HOME CENTERS, LLC, by and through its attorneys,

MINTZER, SAROWITZ, ZERIS, LEDVA & MEYERS, hereby removes the above-

captioned case to this Honorable Court and provides notice of same to Counsel

representing Plaintiff. In support of this Notice of Removal, the Defendant avers as

follows:

               1.    On March 3, 2021, Plaintiff filed a Complaint in the Court of

       Common Pleas of Luzerne County against Moving Defendant. See a copy of the

       Complaint attached hereto and marked as Exhibit “A.”

               2.    Moving defendant was served on March 5, 2021.

               3.    Counsel for Moving Defendant was assigned the defense of the

       suit on March 9, 2021.

               4.    As provided by 28 U.S.C. §1446 (b)(1), the instant Notice is being

       filed on March 19, 2021. Thus, the instant Notice of Removal is timely filed.
            Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 3 of 8




       5.       In the Complaint, Plaintiffs aver they are domiciled at their Pittston,

Pennsylvania address listed in the Complaint and, thus, she is a citizen of Pennsylvania.

See Exhibit “A”.

       6.       Defendant Lowe’s Home Centers, LLC is a limited liability company

registered in North Carolina. See Exhibit “B”, a true and correct copy of the declaration

of William Ellison.

       7.       A Stipulation to properly identify the Defendant has been filed with the

Court of Common Pleas of Luzerne County on March 12, 2021. A copy of the Stipulation

and email from Luzerne County confirming documents recorded is attached hereto and

marked as Exhibit “C”.

       8.       It is well established law that a limited liability company’s citizenship for

diversity purposes is defined by the citizenship of its members. Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010).

       9.       Lowe’s Home Centers, LLC’s sole member is Lowe’s Companies, Inc.

See Exhibit “B”.

       10.      Lowe’s Companies, Inc. is a North Carolina corporation. See Exhibit “B”.

       11.      Lowe’s Companies, Inc.’s registered office for service is 327 Hillsborough

Street, Raleigh, North Carolina. See Exhibit “B”.

       12.      Lowe’s Companies, Inc.’s principal place of business is 1000 Lowe’s

Boulevard NB4TA, Mooresville, North Carolina. See Exhibit “B”.

       13.      Therefore, for the purposes of diversity jurisdiction, Defendant adopts the

citizenship of its single member, rendering it a citizen of North Carolina.
           Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 4 of 8




         14.   Plaintiffs are citizens of Pennsylvania and Moving Defendant is a citizen

of North Carolina, both at the time of the filing of the Complaint, continuing to and

including the time of the filing of this Notice of Removal.

         15.   Thus, there exists diversity of citizenship for this Court to have

jurisdiction over this matter.

         16.   In the Complaint, Plaintiff seeks damages in excess of the Arbitration

limits of $50,000.00. See Exhibit “A.”

         17.   Plaintiff specifically alleges that on November 13, 2019, Plaintiff Joanne

Corridoni was injured at the Lowe’s and as a result, allegedly suffered severe and

multiple injuries. See Exhibit “A”.

         18.   Based on the allegations in Plaintiff’s Complaint, the amount in

controversy is alleged to be in excess of $75,000.00. See Exhibit “A.”

         19.   As such, the above-captioned civil action is one of which this Honorable

Court has original jurisdiction pursuant to Title 28 United States Code §1332, based upon

the fact that there exists diversity of citizenship between the parties and the amount in

controversy is alleged to be in excess of $75,000.00, and it is accordingly one which may

be removed to this Honorable Court by Notice pursuant to Tile 28 United States Code

§1441.
         Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 5 of 8




       WHEREFORE, Moving Defendant respectfully requests that the above action

now pending in the Court of Common Pleas of Philadelphia County, Pennsylvania be

removed to this Honorable Court.

                                   MINTZER, SAROWITZ, ZERIS, LEDVA & MEYERS

                                   BY: /s/ David S. Cohen_______________________
                                      DAVID S. COHEN, ESQUIRE
                                      CAPRI R. STEVENS, ESQUIRE
                                       LOWE'S HOME CENTERS, LLC (incorrectly designated
                                       as LOWE’S COMPANIES, INC. d/b/a LOWE’S)
                                       Centre Square, West Tower
                                       1500 Market Street
                                       Suite 4100
                                       Philadelphia, PA 19102
                                       (215) 735-7200
Dated: 3/19/2021                       MSZL&M File No. 003830.000309
         Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 6 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOANNE CORRIDONI and JOHN                     CIVIL ACTION
CORRIDONI, wife and husband
                                              NO.
                    vs.

LOWE'S COMPANIES, INC. d/b/a LOWE'S



                           CERTIFICATE OF SERVICE

        I, CAPRI R. STEVENS, ESQUIRE, hereby certify that I caused to be served a
copy of Defendant’s Notice of Removal to all parties and/or their counsel of record in
this proceeding in accordance with the requirements of the Rules of Civil Procedure via
Electronic Mail on the 19th day of March, 2021. Service upon:

                         Michael A. Lombardo, III, Esquire
                       HOURIGAN, KLUGER & QUINN, P.C.
                                600 Third Avenue
                            Kingston, PA 18704-5815



                                 MINTZER, SAROWITZ, ZERIS, LEDVA
                                 & MEYERS, LLP


                                 BY: /s/ David S. Cohen_______________________
                                    DAVID S. COHEN, ESQUIRE
                                    CAPRI R. STEVENS, ESQUIRE
                                    Attorney for Defendant, LOWE'S HOME CENTERS,
                                    LLC d/b/a LOWE'S
                                    Centre Square, West Tower
                                    1500 Market Street, Suite 4100
                                    Philadelphia, PA 19102
                                    (215) 735-7200
                                    MSZL&M File No. 003830.000307


Dated: 3/19/2021
             Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 7 of 8
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

 JOANNE CORRIDONI and JOHN CORRIDONI,                             CIVIL ACTION
 wife and husband

                            vs.
                                                                  NO.
 LOWE'S HOME CENTERS, LLC


In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See ' 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
court and serve on the plaintiff and all other parties, a case management track designation form
specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

                      (a)         Habeas Corpus -- Cases brought under 28 U.S.C.
                                  '2241 through '2255.                                     (   )

                      (b)         Social Security -- Cases requesting review of a
                                  decision of the Secretary of Health and Human
                                  Services denying plaintiff Social Security Benefits.     (   )

                      (c)         Arbitration -- Cases required to be designated for
                                  arbitration under Local Civil Rule 53.2.                 (   )

                      (d)         Asbestos -- Cases involving claims for personal
                                  injury or property damage from exposure to
                                  asbestos.                                                (   )

                      (e)         Special Management -- Cases that do not fall into
                                  tracks (a) through (d) that are commonly referred
                                  to as complex and that need special or intense
                                  management by the court. (See reverse side of
                                  this form for a detailed explanation of special
                                  management cases.)                                       (   )

                      (f)         Standard Management -- Cases that do not fall into
                                  any one of the other tracks.                             (X )

DATE:   3/19/2021                 /s/ David S. Cohen
                                  CAPRI R. STEVENS, ESQUIRE
                                         Attorney-at-Law        Attorney ID # 62545
                      Case 2:21-cv-01335 Document 1 Filed 03/19/21 Page 8 of 8
                                                          UNITED STATES DISTRICT COURT
                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                  DESIGNATION FORM
          (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to appropriate calendar)

Address of Plaintiff: 264 Butler Street Pittston, Pa 18640

Address of Defendant: North Carolina

Place of Accident, Incident or Transaction: 501 Arena Hub Plaza, Wilkes-Barre, PA


RELATED CASE, IF ANY:
Case Number:                                                 Judge                                          Date Terminated:       _____

Civil Cases are deemed related when yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within
   one year previously terminated action in this court?                                                                 Yes        No X
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
    pending or within one year previously terminated action in this court?                                              Yes        No X
3. Does this case involve the validity or infringement of a patent already in suit or any earlier
    numbered case pending or within one year previously terminated action in this court?                                Yes         No X
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
   case filed by the same individual?                                                                                   Yes         No X

I certify that, to my knowledge, the within case      is /   is not related to any case now pending or within one year previously terminated action
in this court except as noted above.

DATE: 3/19/2021                                        /s/ David S. Cohen                                               62545
                                                   Attorney-at-law/Pro Se Plaintiff                         Attorney I.D. # (if applicable)



CIVIL: (Place       in one category only)

A. Federal Question Cases:                                                          B. Diversity Jurisdiction Cases:

1.      Indemnity Contract, Marine Contract, and All other Contracts                1.   Insurance Contract and Other Contracts
2.      FELA                                                                        2.   Airplane Personal Injury
3.      Jones Act-Personal Injury                                                   3.   Assault, Defamation
4.      Antitrust                                                                   4.   Marine Personal Injury
5.      Patent                                                                      5.   Motor Vehicle Personal Injury
6.      Labor-Management Relations                                                  6. X Other Personal Injury (Please specify) – Premise Liability
7.      Civil Rights                                                                7.   Products Liability
8.      Habeas Corpus                                                               8.   Products Liability - Asbestos
9.      Securities Act(s) Cases                                                     9.   All other Diversity Cases
10.     Social Security Review Cases                                                     (Please specify) _________________________
11.     All Other Federal Question Cases
         (Please specify) ____________________________



                                                      ARBITRATION CERTIFICATION
                                  (The effect of this certification is to remove the case from eligibility for arbitration)

I,    , counsel of record or pro se plaintiff, do hereby certify:
             Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil
action case exceed the sum of $150,000.00 exclusive of interest and costs;

               Relief other than monetary damages is sought.

DATE:                                       ____________________________________ Attorney ID #
                                             , ESQUIRE                Attorney I.D. # (if applicable)
                                                     Attorney-at-Law / Pro Se Plaintiff


NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.
